PER CURIAM.
Affirmed. The appellant failed to show good cause in writing at least five days prior *16to the hearing on the motion to dismiss for failure to prosecute as to why the cause should not be dismissed as required by Florida Rule of Civil Procedure 1.420(e). While appellant claims he did not receive a copy of the appellees’ motion to dismiss when it was initially filed, he concedes that he received a copy together with a notice of hearing over a month before the scheduled hearing. This was enough time to comply with the rule and file a showing of good cause. As he failed to do so, the court did not err in dismissing the case for failure to prosecute.
GLICKSTEIN, WARNER and SHAHOOD, JJ., concur.